              Case 2:18-cv-01582-CKJ Document 114 Filed 08/04/20 Page 1 of 3



1                                                    THE HONORABLE MARSHA J. PECHMAN
2

3

4

5

6

7

8                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
9                                    AT SEATTLE
10

11   MARTHILDE BRZYCKI,
                                                      Case No. 2:18-cv-01582-MJP
12                            Plaintiff,
                                                      PLAINTIFF’S COUNSEL’S REPLY IN
13
     v.                                               SUPPORT OF MOTION TO
14                                                    WITHDRAW
     UNIVERSITY OF WASHINGTON,
15                                                    NOTING DATE: AUGUST 7, 2020
                              Defendant.
16

17
            Defendant University of Washington does not oppose the motion to withdraw filed by
18

19
     counsel for Plaintiff Marthilde Brzycki, unless withdrawal would result in a trial continuance.

20   See Dkt. 113. As stated in their Motion (Dkt. 112), Plaintiff’s counsel believe that withdrawal
21   should not prejudice Plaintiff in pursuing this action without the need for a continuance. The
22
     noting date for this Motion is three months before the November 9, 2020 bench trial date in this
23
     matter, and most pretrial deliverables have already been completed and filed. See Dkt. 105
24

25   (April 20, 2020 Order Setting Trial Date and Related Dates).

26          Plaintiff’s counsel respectfully request that the Court grant their motion to withdraw.
27
     Plaintiff’s counsel, however, respectfully ask that the Court’s Order not bar Plaintiff from
28


     PLAINTIFF’S COUNSEL’S REPLY                                          FRANK FREED
     IN SUPPORT OF MOTION TO WITHDRAW - 1                              SUBIT & THOMAS LLP
     NO. 2:18-cv-01582-MJP                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                               Seattle, Washington 98104-1798 ~ (206) 682-6711
              Case 2:18-cv-01582-CKJ Document 114 Filed 08/04/20 Page 2 of 3



1    requesting a continuance in the event Plaintiff retains new counsel who require additional time
2
     to prepare for trial. Instead, Plaintiff’s counsel request that the Court evaluate any future motion
3
     for trial continuance at the time that motion is made.
4

5
            DATED this 4th day of August 2020.
6

7
                                                   FRANK FREED SUBIT & THOMAS LLP
8
                                                   By:/s/ Christie J. Fix
9
                                                   Christie J. Fix, WSBA # 40801
10
                                                   By:/s/ Sean M. Phelan
11                                                 Sean M. Phelan, WSBA # 27866
                                                   705 Second Avenue, Suite 1200
12
                                                   Seattle, WA 98104
13                                                 Phone: (206) 682 6711
                                                   Email: cfix@frankfreed.com
14                                                 Email: sphelan@frankfreed.com
15
                                                   Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28


     PLAINTIFF’S COUNSEL’S REPLY                                             FRANK FREED
     IN SUPPORT OF MOTION TO WITHDRAW - 2                                 SUBIT & THOMAS LLP
     NO. 2:18-cv-01582-MJP                                          Suite 1200 Hoge Building, 705 Second Avenue
                                                                  Seattle, Washington 98104-1798 ~ (206) 682-6711
              Case 2:18-cv-01582-CKJ Document 114 Filed 08/04/20 Page 3 of 3



1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on August 4, 2020, I electronically filed the foregoing with the
3    Clerk of the Court using the CM/ECF system which will send notification of such filing to all
4    counsel/parties of record. Copies of the foregoing have also been sent via U.S. Mail and email
5    to Marthilde Brzycki at the addresses listed below:
6

7
            Marthilde Brzycki
            10862 Garden Place South
8           Seattle, WA 98178
            Email: macjasmar@yahoo.com
9

10          DATED at Seattle, Washington on this 4th day of August 2020.
11

12
                                                   /s/Sarah Gunderson _________________
                                                  Sarah Gunderson
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     PLAINTIFF’S COUNSEL’S REPLY                                         FRANK FREED
     IN SUPPORT OF MOTION TO WITHDRAW - 3                             SUBIT & THOMAS LLP
     NO. 2:18-cv-01582-MJP                                      Suite 1200 Hoge Building, 705 Second Avenue
                                                              Seattle, Washington 98104-1798 ~ (206) 682-6711
